I do not agree with the statement in the opinion to the effect that the written admission by Head, which was made after hisarrest, was competent evidence against both defendants. Where parties conspire or confederate to commit a crime, any statement made by one after the formation of such conspiracy and before
the commission of the crime is competent against the other. Butafter the commission of the offense, the statement of one, made out of the presence of the other, would not be competent against the other.
In this case, however, the record shows that the statement by Head was admitted in evidence as to him only, and, of course, would be competent as to him. Were this made to appear in the opinion, there would be no violation of the rule.
I therefore concur in the result.